Opinion by
Winkler, J.
§ 723. Judgment by default; effect of, as an admission. Whilst a default may be an implied admission of all the definite issuable facts well pleaded by the plaintiff in his petition, it will hardly be contended that the default admits anything further. [Johnson v. Stallcup, 41 Tex. 529.] We are of opinion that there is no allegation in the original or amended petition which would, if taken as true, warrant a personal judgment against the plaintiff in error for the amount of the account sued on, the suit being to recover an account by a sub-contractor and to fix a building lien on a house and lot in the city of Dallas. [Waldroff v. Scott, 46 Tex. 1; Gaylord v. Loughridge, 50 Tex. 573, and Huck v. Gaylord, 50 Tex. 578.]
Reversed and remanded.